Citation Nr: 0616963	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-23 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a closed retroactive payment of children's 
Dependency and Indemnity Compensation (DIC).  


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.  The veteran died in April 1988.  The appellant is the 
veteran's daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 denial letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A second decision addressing the 
appellant's sister's claim will be issued by the Board.


FINDINGS OF FACT

1.  The appellant was 18 years old before the veteran died.  

2.  The appellant did not file a claim for DIC benefits in 
her own right until July 2002.  

CONCLUSION OF LAW

Entitlement to DIC pursuant to 38 U.S.C.A. § 1310 is not 
established.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.5(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC may be awarded to a surviving child upon the service-
connected death of the veteran, with service connection 
determined according to the standards applicable to 
disability compensation. 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5(a) (2004).  

The RO decided that the veteran's death was service-connected 
and granted the veteran's widow (the appellant's mother) 
Dependents' Educational Assistance (DEA) under chapter 35 of 
the United States Code in a November 1996 rating decision.  
In July 2001, the RO granted the veteran's widow an earlier 
effective of May 1, 1988 date due to the Nehmer stipulation.  
See Nehmer v. United States Veterans Administration, 712 F. 
Supp. 1404 (N.D. Cal. 1989).  

When a child's entitlement to DIC arises by reason of her 
turning 18 years old, the child must file a claim.  38 C.F.R. 
38 U.S.C.A. § 5110(e); 38 C.F.R. § 3.152(c)(1).  However, 
when the appellant turned 18 years old in 1986, the veteran 
was still alive.  Therefore, entitlement to DIC did not arise 
at that time.  

When a child becomes eligible for DIC by turning 18 years 
old, evidence must be submitted within one year from the date 
of request.  If evidence is submitted, an award for the child 
named in the surviving spouse's claim will be made on the 
basis of the surviving spouse's claim having been converted 
to a claim on behalf of the child.  Otherwise, payments my 
not be made for any period prior to the date of receipt of a 
new claim.  38 U.S.C.A. § 501(a); 38 C.F.R. § 3.152(c)(4).  
The veteran was still alive one year after the appellant's 
18th birthday.  Therefore entitlement to DIC did not arise at 
that time.  

A child will be paid DIC in her own right if she is a full 
time student upon reaching age 18.  A separate award is 
required.  38 C.F.R. § 3.57.  

The appellant did not file a claim for DIC benefits until 
July 2002, over ten years after the veteran died.  She did 
not provide evidence that she was a full time student after 
her father died.  Therefore, she is not eligible for 
retroactive DIC payments.  38 C.F.R. 38 U.S.C.A. § 5110(e); 
38 C.F.R. §§ 3.57, 3.152(c)(1).  

The appellant argues that she did not know that she had to 
file a claim in her own right and that VA committed a error 
because it should have informed her that she needed to file a 
claim.  

The Board has considered the appellant's claim, however, VA 
is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed with VA.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  
The appellant did not express her desire to file a claim for 
DIC with VA until she and her sister submitted an application 
in July 2002.  

Since the appellant turned 18 before her father died and did 
not submit evidence showing that she was a full time student 
at the time of her father's death in 1988, nor did she 
express any intent whatsoever to file a claim for DIC with VA 
before July 2002, she is not eligible for retroactive DIC 
payments.  Accordingly, the appellant's claim must be denied 
for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 
261 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement);  accord Luallen v. Brown, 8 Vet. App. 92 
(1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).  

The Duty to Notify and the Duty to Assist

Where the law is dispositive, the claim must be denied due to 
a lack of legal merit.  Id.  As such, review of the Veterans 
Claims Assistance Act of 2000 (VCAA) is not necessary in this 
case.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

ORDER

Entitlement to retroactive children's DIC is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


